                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 1 of 11 Page ID #:550



                                         1   JINSHU ZHANG (Bar No. 166981)
                                             john.zhang@dentons.com
                                         2   JAE K. PARK (Bar No. 234474)
                                             jae.park@dentons.com
                                         3   DENTONS US LLP
                                             601 South Figueroa Street, Suite 2500
                                         4   Los Angeles, California 90017-5704
                                             Telephone: (213) 623-9300
                                         5   Facsimile: (213) 623-9924
                                         6   William T. O’Brien (admitted pro hac vice)
                                             william.obrien@dentons.com
                                         7   Daniel Morris (admitted pro hac vice)
                                             daniel.morris@dentons.com
                                         8   1900 K Street, N.W.
                                             Washington, D.C. 20006
                                         9   Telephone: (202) 496-7500
                                             Facsimile: (202) 496-7756
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                             Attorneys for Petitioner
                                        11   Shanghai Qichengyueming Investment
                                             Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13                       UNITED STATES DISTRICT COURT
                                        14                      CENTRAL DISTRICT OF CALIFORNIA
                                        15
                                        16   Shanghai Qichengyueming Investment           Case No. 2:18-CV-7723 SJO (JPRx)
                                             Partnership Enterprise (Limited
                                        17   Partnership),                                MEMORANDUM OF POINTS
                                                                                          AND AUTHORITIES IN
                                        18                  Petitioner,                   SUPPORT OF PETITIONER’S
                                                                                          MOTION TO MODIFY THE
                                        19         v.                                     JUDGMENT PURSUANT TO
                                                                                          FRCP 60
                                        20   Jia Yueting,
                                                                                          Date:    October 28, 2019
                                        21                  Respondent.                   Time:    10:00 a.m.
                                                                                          Ctrm.:   10C
                                        22                                                Judge:   Hon. S. James Otero
                                        23                                                Action Filed: September 5, 2018
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                    MEM. OF PTS & AUTH. IN SUP. OF
                                                                                                 PETITIONER’S MOTION TO MODIFY
                                                                                              THE JUDGMENT PURSUANT TO FRCP 60
                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 2 of 11 Page ID #:551



                                         1                                          TABLE OF CONTENTS
                                         2
                                                                                                                                                         Page(s)
                                         3
                                             I.     INTRODUCTION ............................................................................................ 1
                                         4
                                             II.    FACTUAL BACKGROUND .......................................................................... 2
                                         5
                                                    A.       The Terms of the Final Award ............................................................... 2
                                         6
                                                    B.       The Consent Judgment ........................................................................... 3
                                         7
                                                    C.       The Modification Requested by Petitioner ............................................ 3
                                         8
                                                   III. MODIFYING THE JUDGMENT WOULD FURTHER THE
                                         9           INTEREST OF JUSTICE ................................................................................ 3
                                        10          A.       Modifying the Consent Judgment Will Further The Parties’ and
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                             the Court’s Intent ................................................................................... 4
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
                                                    B.       Modifying the Consent Judgment to Reflect the Amount of the
                                                             CIETAC Final Award Does Not Affect Either Party’s
         DENTONS US LLP




                                        12
           (213) 623-9300




                                                             Substantive Rights Because the Amount of the CIETAC Final
                                        13                   Award is Fixed ....................................................................................... 5
                                        14          C.       Modifying the Consent Judgment to Reflect the Total Amount
                                                             Due Inclusive of Accrued Interest is Simply a Ministerial Task ........... 6
                                        15
                                             IV.    CONCLUSION ................................................................................................ 7
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                                         MEM. OF PTS & AUTH. IN SUP. OF
                                                                                                    -i-               PETITIONER’S MOTION TO MODIFY
                                                                                                                   THE JUDGMENT PURSUANT TO FRCP 60
                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 3 of 11 Page ID #:552



                                         1                                           TABLE OF AUTHORITIES
                                         2
                                                                                                                                                                 Page(s)
                                         3
                                             Cases
                                         4
                                             Blanton v. Anzalone,
                                         5
                                                813 F.2d 1574 (9th Cir. 1987) ............................................................................... 4
                                         6
                                             Garamendi v. Henin,
                                         7     683 F.3d 1069 (9th Cir. 2012) ............................................................................... 4
                                         8
                                             Hale Container Line, Inc. v. Houston Sea Packing Co.,
                                         9     137 F.3d 1455 (11th Cir. 1998) ............................................................................. 4
                                        10   In re Jee,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11      799 F.2d 532 (9th Cir. 1986) ................................................................................. 4
         DENTONS US LLP




                                        12   Jones & Guerrero Co. v. Sealift Pacific,
           (213) 623-9300




                                                650 F.2d 1072 (9th Cir. 1981) ............................................................................... 4
                                        13
                                        14   Pattiz v. Schwartz,
                                                386 F.2d 300 (8th Cir. 1968) ................................................................................. 4
                                        15
                                             Pogor v. Makita U.S.A., Inc.,
                                        16
                                               135 F.3d 384 (6th Cir. 1998) ................................................................................. 4
                                        17
                                             U.S. ex rel. Mississippi Road Supply Co. v. H. R. Morgan, Inc.,
                                        18      542 F.2d 262 (5th Cir. 1976) ................................................................................. 4
                                        19
                                             Waggoner v. R. McGray, Inc.,
                                        20     743 F.2d 643 (9th Cir. 1984) ................................................................................. 4
                                        21   Statutes
                                        22
                                             9 U.S.C.
                                        23      § 201 et seq ............................................................................................................ 1
                                        24   28 U.S.C.
                                        25      § 1961 .................................................................................................................... 3
                                        26   Federal Arbitration Act ............................................................................................... 1
                                        27
                                        28
                                                                                                                              MEM. OF PTS & AUTH. IN SUP. OF
                                                                                                         - ii -            PETITIONER’S MOTION TO MODIFY
                                                                                                                        THE JUDGMENT PURSUANT TO FRCP 60
                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 4 of 11 Page ID #:553



                                         1   Rules and Regulations
                                         2
                                             Federal Rules of Civil Procedure
                                         3      Rule 60 ............................................................................................................... 3, 4
                                                Rule 60(a) .......................................................................................................... 3, 4
                                         4
                                                Rule 60(b) .............................................................................................................. 3
                                         5      Rule 60(c)(1).......................................................................................................... 3
                                         6
                                         7
                                         8
                                         9
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                                              MEM. OF PTS & AUTH. IN SUP. OF
                                                                                                        - iii -            PETITIONER’S MOTION TO MODIFY
                                                                                                                        THE JUDGMENT PURSUANT TO FRCP 60
                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 5 of 11 Page ID #:554



                                         1   I.    INTRODUCTION
                                         2         Petitioner Shanghai Qichengyueming Investment Partnership Enterprise
                                         3   (Limited Partnership) (“Petitioner” or “SQ”) brought this action under the
                                         4   Convention on the Recognition and Enforcement of Foreign Arbitral Awards,
                                         5   codified under the Federal Arbitration Act, 9 U.S.C. § 201 et seq., to confirm an
                                         6   arbitration award issued by the China International Economic and Trade Arbitration
                                         7   Commission (“CIETAC”). On July 11, 2019, the Court issued a Consent Judgment
                                         8   in favor of SQ. (Dkt. No. 37.) The Consent Judgment is a money judgment and
                                         9   immediately payable.
                                        10         On August 6, 2019, Petitioner applied for a Writ of Execution for the amount
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   of the judgment plus accrued interest. (Dkt. No. 38.) The Court issued a Notice of
         DENTONS US LLP




                                        12   Deficiency because the amounts in the Consent Judgment are listed in RMB while
           (213) 623-9300




                                        13   the application for the Writ of Execution listed amounts in US currency. (Dkt. No.
                                        14   39.) On August 21, 2019, Petitioner re-applied for a Writ of Execution supported
                                        15   by a memorandum explaining the basis of the conversion of the RMB amounts into
                                        16   USD. (Dkt. No. 42.) The Court issued a second Notice of Deficiency stating that
                                        17   the Consent Judgment “has no specified money amounts of any kind” and thus the
                                        18   Clerk is unable to issue a Writ of Execution. (Dkt. No. 43.).
                                        19         Petitioner now respectfully requests the Court modify the Consent Judgment
                                        20   to specify the amount of the judgment. The Court should grant this motion because
                                        21   it is a ministerial correction to a valid judgment. Also, the modification will not
                                        22   affect the substantive rights of any party and will further the interest of justice since
                                        23   it would effectuate the intent of the parties and the Court as reflected in the Consent
                                        24   Judgment, which is to award Petitioner the full amount due under the underlying
                                        25   arbitration award, prejudgment interest, and postjudgment interest.
                                        26
                                        27
                                        28
                                                                                                        MEM. OF PTS & AUTH. IN SUP. OF
                                                                                       -1-           PETITIONER’S MOTION TO MODIFY
                                                                                                  THE JUDGMENT PURSUANT TO FRCP 60
                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 6 of 11 Page ID #:555



                                         1   II.   FACTUAL BACKGROUND
                                         2         A.    The Terms of the Final Award
                                         3         As explained in the Petition (Dkt. No. 1), in its May 9, 2018, Final Award,
                                         4   the CIETAC:
                                         5         1.    Ordered the respondents to pay to SQ redemption prices for the two
                                         6               convertible notes (“Convertible Note I” and “Convertible Note II”) at
                                         7               issue in the arbitration (including principal and interest) of
                                         8               RMB648,284,650;
                                         9         2.    Ordered the respondents to pay to SQ default interest of 4.35% from
                                        10               July 7, 2017 through the date of actual payment on the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11               RMB606,635,250 principal of Convertible Note I;
         DENTONS US LLP




                                        12         3.    Ordered the respondents to pay to SQ default interest of 4.35% from
           (213) 623-9300




                                        13               August 17, 2017 through the date of actual payment on the
                                        14               RMB41,649,400 principal of Convertible Note II;
                                        15         4.    Ordered the respondents to pay to SQ its attorney fees in the amount of
                                        16               RMB1,000,000;
                                        17         5.    Ordered the respondents to pay to SQ its asset attachment fees in the
                                        18               amount of RMB5,000, and the premium SQ paid for an asset
                                        19               attachment bond in the amount of RMB972,467.93;
                                        20         6.    Ordered the respondents to reimburse SQ the arbitration fee of
                                        21               RMB3,544,631;
                                        22         7.    Ordered the respondents to reimburse SQ arbitrator compensation in
                                        23               the amount of US$29,678.49;
                                        24         8.    Ordered that payment of all such amounts be made by the respondents
                                        25               within five days; and
                                        26         9.    Rejected all other claims.
                                        27         Thus, the total amount of the Arbitration Award is RMB677,245,201.73 plus
                                        28   US$29,678.49.
                                                                                                      MEM. OF PTS & AUTH. IN SUP. OF
                                                                                      -2-          PETITIONER’S MOTION TO MODIFY
                                                                                                THE JUDGMENT PURSUANT TO FRCP 60
                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 7 of 11 Page ID #:556



                                         1          B.    The Consent Judgment
                                         2          Beginning in early March 2019, the parties began negotiations for a Consent
                                         3   Judgment. (Declaration of Jae K. Park (“Park Dec.”) at 2-3.) As evidenced by the
                                         4   terms of the Consent Judgment, the material terms of the agreement were that
                                         5   Respondent Jia Yueting would pay to SQ:
                                         6          1.    All amounts due under the CIETAC Final Award in either Chinese
                                         7                RMB or US Dollar as determined by the exchange rate prevailing on
                                         8                the date of payment;
                                         9          2.    Prejudgment interest at the contractual rate of 4.35%; and
                                        10          3.    Postjudgment interest pursuant to 28 U.S.C. § 1961. (Dkt. No. 37.)
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11          C.    The Modification Requested by Petitioner
         DENTONS US LLP




                                        12          The modification to the Consent Judgment that Petitioner requests is that it
           (213) 623-9300




                                        13   be modified to reflect the sums due under the CIETAC Final Award, the accrued
                                        14   prejudgment interest, and the total judgment.
                                        15   III.   MODIFYING THE JUDGMENT WOULD FURTHER THE
                                                    INTEREST OF JUSTICE
                                        16
                                        17          Rule 60 provides that the Court may modify an existing judgment, on motion
                                        18   or its own, with or without notice:
                                        19                The court may correct a clerical mistake or a mistake
                                                          arising from oversight or omission whenever one is found
                                        20                in a judgment, order, or other part of the record. The
                                                          court may do so on motion or on its own, with or without
                                        21                notice.
                                        22   Fed. R. Civ. P. 60(a). Grounds for relief include mistake, inadvertence, surprise, or
                                        23   excusable neglect and any other reason that justifies relief. Fed. R. Civ. P. 60(b)
                                        24   sub. (1), (6). The motion must be brought within “a reasonable time” and no more
                                        25   than a year after the entry of judgment. Fed. R. Civ. P. 60(c)(1).
                                        26          The Court should modify the Consent Judgment because the requested
                                        27   modification amounts to a ministerial task of specifying the sum awarded under the
                                        28   Consent Judgment. The Court may modify a judgment under Rule 60(a) “to make
                                                                                                      MEM. OF PTS & AUTH. IN SUP. OF
                                                                                      -3-          PETITIONER’S MOTION TO MODIFY
                                                                                                THE JUDGMENT PURSUANT TO FRCP 60
                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 8 of 11 Page ID #:557



                                         1   an order reflect the actual intentions of the court, plus necessary implications.”
                                         2   Jones & Guerrero Co. v. Sealift Pacific, 650 F.2d 1072, 1074 (9th Cir. 1981). A
                                         3   court may correct errors of this type even when not committed by the clerk. Pattiz
                                         4   v. Schwartz, 386 F.2d 300, 303 (8th Cir. 1968). Rule 60(a) grants courts “very
                                         5   wide latitude in correcting clerical mistakes in a judgment.” In re Jee, 799 F.2d
                                         6   532, 535 (9th Cir. 1986). Courts focus on what the court originally intended to do
                                         7   and modify the judgment to reflect the same. Ibid; Waggoner v. R. McGray, Inc.,
                                         8   743 F.2d 643, 644–45 (9th Cir. 1984); Jones & Guerrero Co., 650 F.2d at 1074.
                                         9   Thus, courts have modified prior judgments to clarify that it does not include
                                        10   punitive damages (Garamendi v. Henin, 683 F.3d 1069 (9th Cir. 2012)), to delete
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   prejudgment interest which it never intended to award (Blanton v. Anzalone, 813
         DENTONS US LLP




                                        12   F.2d 1574 (9th Cir. 1987)), to correct mathematical errors (Hale Container Line,
           (213) 623-9300




                                        13   Inc. v. Houston Sea Packing Co., 137 F.3d 1455, 1474 (11th Cir. 1998); U.S. ex rel.
                                        14   Mississippi Road Supply Co. v. H. R. Morgan, Inc., 542 F.2d 262, 269 (5th Cir.
                                        15   1976)), or to add prejudgment interest where entitlement is undisputed (Pogor v.
                                        16   Makita U.S.A., Inc., 135 F.3d 384, 388 (6th Cir. 1998)).
                                        17         A.     Modifying the Consent Judgment Will Further The Parties’ and
                                                          the Court’s Intent
                                        18
                                        19         Respondent consented to an enforceable judgment requiring him to pay the
                                        20   full amount of the CIETAC Final Award (calculated above), prejudgment interest,
                                        21   and postjudgment interest. (Dkt. No. 37.) The parties also agreed that payment
                                        22   may be made in either Chinese or US currency. (Dkt. No. 37.) The document that
                                        23   was submitted to the Court as the proposed Consent Judgment to be executed was
                                        24   deficient only in that it does not state the specific amount of the CIETAC Final
                                        25   Award which may be corrected under Rule 60. The modification will not alter the
                                        26   substantive rights of any party as it will only add the specific amount of the
                                        27   judgment, which Respondent agreed was the proper amount of the judgment. Thus,
                                        28   modifying the Consent Judgment as requested will more accurately reflect the
                                                                                                       MEM. OF PTS & AUTH. IN SUP. OF
                                                                                      -4-           PETITIONER’S MOTION TO MODIFY
                                                                                                 THE JUDGMENT PURSUANT TO FRCP 60
                                    Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 9 of 11 Page ID #:558



                                         1   intent of the parties and the Court to award Petitioner a judgment equal to the
                                         2   amount of the CIETAC Final Award, plus prejudgment interest, and postjudgment
                                         3   interest.
                                         4             B.    Modifying the Consent Judgment to Reflect the Amount of the
                                                             CIETAC Final Award Does Not Affect Either Party’s Substantive
                                         5                   Rights Because the Amount of the CIETAC Final Award is Fixed
                                         6             As explained in the Petition, the underlying arbitration involved money owed
                                         7   under two Convertible Notes purchased in US Dollars, and the CIETAC panel
                                         8   awarded: (1) the principal sums due under the Convertible Notes; (2) attorney fees;
                                         9   (3) attachment fees; (4) bond costs; (5) arbitration fees; and (6) arbitrator’s
                                        10   compensation. Because the amount of the CIETAC Final Award is fixed,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   modifying the Consent Judgment to reflect that amount (which amount Respondent
         DENTONS US LLP




                                        12   agrees is the proper amount of the judgment) does not affect any party’s substantive
           (213) 623-9300




                                        13   rights.
                                        14             Specifically, the CIETAC Panel awarded the following:
                                        15             1.    Ordered the respondents to pay to SQ redemption prices for the two
                                        16                   convertible notes (“Convertible Note I” and “Convertible Note II”) at
                                        17                   issue in the arbitration (including principal and interest) of
                                        18                   RMB648,284,650;
                                        19             2.    Ordered the respondents to pay to SQ default interest of 4.35% from
                                        20                   July 7, 2017 through the date of actual payment on the
                                        21                   RMB606,635,250 principal of Convertible Note I;
                                        22             3.    Ordered the respondents to pay to SQ default interest of 4.35% from
                                        23                   August 17, 2017 through the date of actual payment on the
                                        24                   RMB41,649,400 principal of Convertible Note II;
                                        25             4.    Ordered the respondents to pay to SQ its attorney fees in the amount of
                                        26                   RMB1,000,000;
                                        27             5.    Ordered the respondents to pay to SQ its asset attachment fees in the
                                        28                   amount of RMB5,000, and the premium SQ paid for an asset
                                                                                                          MEM. OF PTS & AUTH. IN SUP. OF
                                                                                         -5-           PETITIONER’S MOTION TO MODIFY
                                                                                                    THE JUDGMENT PURSUANT TO FRCP 60
                                        Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 10 of 11 Page ID
                                                                           #:559


                                          1                 attachment bond in the amount of RMB972,467.93;
                                          2         6.      Ordered the respondents to reimburse SQ the arbitration fee of
                                          3                 RMB3,544,631;
                                          4         7.      Ordered the respondents to reimburse SQ arbitrator compensation in
                                          5                 the amount of US$29,678.49;
                                          6         8.      Ordered that payment of all such amounts be made by the respondents
                                          7                 within five days; and
                                          8         9.      Rejected all other claims.
                                          9         Default interest on Convertible Note I, which had a redemption date of
                                         10   July 7, 2017 (Certified Translation of Final Award at 70, Dkt. 1-2), is
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   RMB22,123,073.46. (Park Dec. at 4.) Default interest on Convertible Note II,
         DENTONS US LLP




                                         12   which had a redemption date of August 17, 2017 (Petition at 16; Certified
           (213) 623-9300




                                         13   Translation of Final Award at 70, Dkt. 1-2), is RMB1,315,379.34. (Park Dec. at 4.)
                                         14         Thus, the total award under the CIETAC Final Award was
                                         15   RMB677,245,201.73 plus US$29,678.49. (Park Dec. at 4.)
                                         16         C.      Modifying the Consent Judgment to Reflect the Total Amount Due
                                                            Inclusive of Accrued Interest is Simply a Ministerial Task
                                         17
                                         18         The Court may modify the Consent Judgment to reflect the interest accrued
                                         19   since the date of the CIETAC Final Award because there is no dispute that
                                         20   Petitioner is entitled to prejudgment interest or the rate of interest that should apply.
                                         21   (Dkt. 37.) Thus, it is a matter of simple mathematics to calculate the amount of the
                                         22   prejudgment interest accrued in the 428 days between the date the CIETAC Final
                                         23   Award was rendered to the date the Consent Judgment was entered, which is
                                         24   RMB33,067,845.52, for a total of RMB686,874,594.45 plus $29,678.49. (Park
                                         25   Dec. at 5.)
                                         26
                                         27
                                         28
                                                                                                         MEM. OF PTS & AUTH. IN SUP. OF
                                                                                         -6-          PETITIONER’S MOTION TO MODIFY
                                                                                                   THE JUDGMENT PURSUANT TO FRCP 60
                                        Case 2:18-cv-07723-SJO-JPR Document 51-1 Filed 09/27/19 Page 11 of 11 Page ID
                                                                           #:560


                                          1   IV.     CONCLUSION
                                          2           Accordingly, Petitioner respectfully requests that the Court modify the
                                          3   Consent Judgment to reflect the amount of the CIETAC Final Award inclusive of
                                          4   accrued interest.
                                          5
                                          6    Dated: September 27, 2019                  DENTONS US LLP
                                          7
                                                                                          By: /s/ Jae K. Park
                                          8                                                  Jinshu Zhang
                                                                                             Jae K. Park
                                          9
                                                                                          Attorneys for Petitioner
                                         10                                               Shanghai Qichengyueming Investment
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                          Partnership Enterprise (Limited
                                         11                                               Partnership)
                                              US_Active\113147748\V-4
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                                       MEM. OF PTS & AUTH. IN SUP. OF
                                                                                       -7-          PETITIONER’S MOTION TO MODIFY
                                                                                                 THE JUDGMENT PURSUANT TO FRCP 60
